Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worsley et al. US 2011/0255918.  Worsley et al. discloses a construction machine comprising:
A tractor (10), a paving screed assembly (14), a pair of tow arms (20), having tow points (22), a mast (52) mounted GPS sensor (50), mounted to at least one tow arm (20), at a point along the tow arm a known distance from the rear edge (17) of the screed plate (16) and a known distance from an inclinometer (54).  See Fig. 4, [0021-0025].

Further wherein changes in the position of the tow points (22) result in changes in the height/cross slope of the rear edge (17).  Worsley et al. further discloses a control system (74) monitors the position of the rear edge and uses a process (72), memory (76), limit and storage circuits (78, 80) to control the position of the tow points during paving to control the height/cross slope of the asphalt mat formed. [0030-33].
The control system configured to calculate “A tow point correction value is provided on line 112 to the 2D Control (104) for adjustment of the two point height…an adjusted height error value is combined at (114) with the tow point correction value to drive the two point cylinder via controller (116).  [0034].  Such that the method essentially adds an outer control loop (100).  What Worsley et al. does not disclose is using the tow point as an additional control point.  However, it would be obvious to one of skill in the art, that any point on the tow arm or screed assembly could be used in the control system taught by Worsley et al.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known positions of the tow points (22) during the paving process, as an additional control point/reference point in the control system of Worsley et al. since a known correlation exists between changes in the position of tow points and the position of the rear edge of the screed.
Response to Arguments
Applicant's arguments filed 02/14/2022 have been fully considered but they are 


However, the Examiner does not concur.  Worsley et al. discloses the paving machine, control system and method of operation, with the exception of the claimed control point.  Since Worsley et al. discloses the trailing edge (17) of the screed and the control point are both calculate, and not necessarily directly measured by a sensor, it would be obvious to one of ordinary skill, any known point on the paving machine could be used as a control point.  Further, the tow points (22) are monitored and controlled by the control system, and thus would be obvious control points for the control system.
Therefore, the arguments are not persuasive and the rejection is maintained.

5. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone 
are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				03/28/2022